Case 1:16-cv-00425-LMB-IDD Document 150 Filed 06/03/21 Page 1 of 8 PagelD# 6253

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

BOOKING.COM, B.V.,
Plaintiff,

v. 1:16-cv-425 (LMB/IDD)

ANDREW HIRSHFELD, Performing the
Functions and Duties of the Under Secretary
of Commerce for Intellectual Property and
Director of the United States Patent and
Trademark office, et_al.,

Newer Nae ee Ne Name” Se Ne Nee” Nae nee” Ne” Nee” ee”

Defendants.
MEMORANDUM OPINION

The decision awarding $76,873.61 in expenses pursuant to 15 U.S.C. § 1071(b)(3) to
defendants has been remanded by the Fourth Circuit to this Court “for further consideration in
light of the United States Supreme Court’s decision in Peter v. NantK west, Inc., 140 S. Ct. 365
(2019).” [Dkt. No. 140]. The parties have briefed their positions and oral argument has not been
requested. For the following reasons, the award will be reduced to $23,676.58.

I, PROCEDURAL BACKGROUND

Plaintiff, Booking.com, B.V. (“plaintiff” or “Booking’’) filed this civil action under 15
U.S.C. § 1073(b) challenging the United States Patent and Trademark Office (““USPTO” or
“defendants”)’s refusal to register four marks consisting of, or containing, the term
BOOKING.COM. ! The parties submitted cross motions for summary judgment, which were

partially granted in favor of Booking by an order directing the USPTO to register plaintiff's

 

' The four trademark applications at issue were Serial No. 85485097 (the “°097 Application”);
Serial No. 79114998 (the “’998 Application”); Serial No. 79122365 (the “365 Application”);
and Serial No. 79122366 (the “°366 Application”).
Case 1:16-cv-00425-LMB-IDD Document 150 Filed 06/03/21 Page 2 of 8 PagelD# 6254

marks in the °998 and ’097 Applications, and remanding the ’365 and ’366 Applications for
further administrative proceedings consistent with the accompanying Memorandum Opinion
{Dkt. No. 88].

Based on the unique structure of 15 U.S.C. § 1071(b)(3), the USPTO, even though it was
the losing party, filed a Motion for Expenses in which it sought to recover $76,873.61 consisting
of $1,660.05 in court reporter and transcript expenses, $1,991.03 in travel expenses, $21,750.00
for expert expenses, and $51,472.53 in personnel expenses which were comprised of the fees for
its attorneys and paralegals. [Dkt. No. 99]. After the parties fully briefed their positions, the
Court granted the defendants’ motion in its entirety and ordered plaintiff to pay the defendants
$76,873.61. The Court also advised plaintiff that it could submit a Bill of Costs that might reduce
that amount. On November 2, 2017, plaintiff submitted a Bill of Costs for $12,894.50 consisting
of $625.00 in fees to the Clerk, $622.50 in fees for service of summons and subpoena, $97.00 in
fees for transcripts, and $11,550.00 for the fees charged by plaintiff's two experts to prepare for,
and attend. depositions requested by defendants. [Dkt. No. 113]. Before the Court could rule on
that submission, the parties filed their cross appeals.

In its appeal, the USPTO took issue with the Court’s entry of summary judgment in
Booking’s favor based on the holding that BOOKING.COM is a protectable mark. Booking
cross-appealed the Court’s decision granting the USPTO recovery of its attorney’s fees under 15
U.S.C. § 1071(b)(3). The Fourth Circuit affirmed both the summary judgment and expenses
decisions. Booking.com B.V. v. United States Pat. & Trademark Off., 915 F.3d 171, 175 (4th
Cir.), as amended (Feb. 27, 2019). The Supreme Court granted the parties’ petitions for
certiorari, affirmed the decision that BOOKING.COM is a protectable mark, but vacated the

award of attorney’s fees to the defendants and remanded that decision to the Fourth Circuit for
Case 1:16-cv-00425-LMB-IDD Document 150 Filed 06/03/21 Page 3 of 8 PagelD# 6255

further consideration in light of Peter v. NantK west, Inc., 140 S. Ct. 365 (2019). 140 S. Ct. 2298
(2020); 141 S. Ct. 187 (2020). The Fourth Circuit in turn remanded this action to this Court “for
further consideration in light of the United States Supreme Court’s decision in [Peter].” [Dkt.
No. 140].
I]. LEGAL BACKGROUND

When the USPTO rejects an application for a trademark, the applicant has two mutually
exclusive ways to seek reversal of that outcome. The first is to appeal the rejection to the United
States Court of Appeals for the Federal Circuit. 15 U.S.C. § 1071(a)(1). Under this procedure, no
new evidence is submitted. Instead, the Federal Circuit reviews the USPTO’s decision based on
the administrative record developed before the USPTO, 15 U.S.C. § 1071(a)(4). Section 1071(a)
does not include a cost-shifting provision. The second way to obtain review is by filing a civil
action in a district court. 15 U.S.C. § 1071(b)(1). If that option is chosen, the proceeding is de
novo, which enables the parties to bring new evidence to the court’s attention in addition to the
administrative record. A unique feature of this statutory scheme is the provision as to who bears
the costs of such a civil action. “[UJnless the court finds the expenses to be unreasonable, all the
expenses of the proceeding shall be paid by the party bringing the case, whether the final
decision is in favor of such party or not.” 15 U.S.C. § 1071(b)(3). In 2015, the Fourth Circuit
interpreted § 1071(b)(3) to include within the definition of “expenses” the salaries of the USPTO
lawyers and paralegals who worked on the litigation. See Shammas v. Focarino, 784 F.3d 219,
222-27 (4th Cir. 2015).

A similar structure exists when a patent application has been rejected by the USPTO. The
applicant may either appeal the decision to the Federal Circuit, under 35 U.S.C. § 144 or file a

civil action in this court under 35 U.S.C. § 145, in which case “[a]ll the expenses of the
Case 1:16-cv-00425-LMB-IDD Document 150 Filed 06/03/21 Page 4 of 8 PagelD# 6256

proceeding shall be paid by the applicant.” Id. In 2019, the United States Supreme Court held
that the term “expenses” in § 145 did not include the salaries of the USPTO attorneys and

paralegals. Peter v. Nantkwest, Inc., 140 S. Ct. 365 (2019). Other than excluding the USPTO’s

 

lawyers and paralegals’ salaries from the expenses recoverable under § 145, the Supreme Court
did not make any findings suggesting that § 145’s expense allocation was unenforceable. Section
145 and 15 U.S.C. § 1071(b)(3) are essentially equivalent.
Il. ANALYSIS
Both parties agree that under the Peter decision, defendants are no longer entitled to
recover the $51,472.53 previously awarded for the USPTO’s personnel costs; however, they
disagree over whether defendants are entitled to recover any expenses at all and whether plaintiff

is entitled to recover its Bill of Costs.

A. Expenses Recovery

Plaintiff repeats an argument it made to this Court when the expense issue was first raised
in 2017, which is “whether requiring litigants seeking to vindicate their statutory rights under
Section 1071 of the Lanham Act to pay the government’s expenses, win or lose, and precluding
even an offset to the prevailing party, infringes their rights under the First Amendment to petition
the government for redress of grievances.” In the Memorandum Opinion issued on October 26,
2017, the Court found that given the unique way in which the USPTO is funded—by user fees?

—Congress’s decision to impose the USPTO’s costs of having to defend its decision on the party

 

> See Leahy-Smith America Invents Act, Pub. L. No. 112-29, § 10, 125 Stat. 284,316 (2011)
(recognizing the USPTO as exclusively an applicant-funded agency); Figueroa v. United States,
466 F.3d 1023, 1028 (Fed. Cir. 2006). If the USPTO were required to defend each of its denial
decisions in a de novo civil action, each applicant’s fees would have to be substantially
increased. Congress does not violate its constitutional authority by making these types of
economic decisions. See generally [Dkt. No. 110] at 12-16.

 
Case 1:16-cv-00425-LMB-IDD Document 150 Filed 06/03/21 Page 5 of 8 PagelD# 6257

who brings a de novo proceeding was reasonable. Moreover, by providing an appeal to the
Federal Circuit as an alternative means to obtain review of a USPTO denial of a trademark
application, Congress enabled a disappointed applicant to obtain a less expensive review of such
decisions,

To the extent that Booking has renewed its argument that § 1071(b)(3) is
unconstitutional. the USPTO correctly responds that plaintiff failed to preserve this general
attack on § 1071(b)(3) both in its appeal to the Fourth Circuit and in its petition for certiorari
before the United States Supreme Court. In addition, nothing in the Supreme Court’s remand
suggests that the constitutionality of § 1071(b)(3) is before the Court. The Peter decision simply
stands for the proposition that under the American rule, litigants bear the costs of their attorneys’
fees, unless a statute explicitly awards attorneys’ fees or a contract provides for them. All the
Peter Court concluded was that the word “expenses” was too vague to cover attorneys’ fees, in
light of the long tradition of following the American rule.

For these reasons, the Court finds that Booking has waived any constitutional challenge
to the expense shifting structure of § 1071(b)(3). Even if plaintiff had not waived this challenge,
for the reasons previously discussed, the challenge would be denied. See [Dkt. No. 110] at 12-
16.

B. Plaintiff's Bill of Costs

The remaining issue is what, if any, costs Booking may use to offset the expenses it must
pay to the USPTO. In the same Memorandum Opinion, the Court advised Booking that it could

file a Bill of Costs to offset what it would have to pay to the USPTO.’ A few days later, plaintiff

 

3 Specifically, the Court stated: “There is nothing in this record preventing Booking, as the
prevailing party, from submitting a bill of costs, which may offset some of the payment that it
will owe to the USPTO.” [Dkt. No. 110] at 22.
Case 1:16-cv-00425-LMB-IDD Document 150 Filed 06/03/21 Page 6 of 8 PagelD# 6258

filed a Bill of Costs seeking a total of $12,894.50. Although the parties submitted briefs in 2019
addressing the Bill of Costs, before the Court could resolve the actual amount that was permitted
to be offset, the parties noticed their appeals of the substantive decision. That left the actual
amount of the offset unresolved; however, that plaintiff could offset whatever it had to pay the
defendants by the amount awarded in the Bill of Costs had been decided by the Court. Therefore,
as plaintiff argues. defendants have waived any argument that plaintiff is not entitled to an offset,
because they did not include that decision in their appeal. Moreover, to the extent defendants
argue that the “all expenses” portion of § 1071(b)(3) means that a successful litigant like plaintiff
is not entitled to recoup any of its costs, that argument is undercut by the Supreme Court
awarding Booking $300 in costs. Because defendants have waived this issue and the Supreme
Court appears to have recognized that Booking is entitled to some transactional costs, the Court
will overrule defendants’ argument that plaintiff is not entitled to offset what it must pay
defendants by the relatively nominal costs to which successful litigants are normally entitled
under 28 U.S.C. § 1920.

C. Amount of Costs

The remaining issue is the amount plaintiff may use to offset what it must pay the
defendants. The Bill of Costs seeks $12,894.50. The defendants respond that if any costs are to
be awarded to plaintiff, they should be limited to the specific costs listed in 28 U.S.C. § 1920,
which would amount to $1,424.50. Under 28 U.S.C. § 1920, a prevailing party is entitled to

recover a limited number of categories of expenses associated with the litigation.’ In arguing that

 

‘ The costs that may be taxed are:
(1) Fees of the clerk and marshal;

(2) Fees for printed or electronically recorded transcripts necessarily obtained for use in
the case;
Case 1:16-cv-00425-LMB-IDD Document 150 Filed 06/03/21 Page 7 of 8 PagelD# 6259

plaintiff is only entitled to recover those specific expenses, defendants point out that the time that
plaintiff's two experts charged for preparing for and attending depositions requested by the
defendants is not a category of costs recognized in § 1920, and that only the $40 attendance fee
for attending the deposition should be recoverable under § 1920. Plaintiff does not claim a right
to the expert fees under § 1920, but argues that under Fed. R. Civ. P. 54(d) and 26(b)(4)(E), it
has a right to a set off for the experts’ fees. [Dkt. No. 147] at 3.

Having reviewed the costs sought, the Court finds that plaintiff is entitled to offset the
amount it must pay the defendants by $1,724.50, which consists of $625.00 for Clerk’s fees,
$622.50 for service of summons and subpoena, $97.00 in travel fees, $80.00 in attendance fees
for the two expert witnesses under § 1920, and the $300.00 in fees awarded by the Supreme
Court. Plaintiff is not entitled to recover the $11,550.00 it sought for its expert fees under Fed R.
Civ. P. 54(d)(1) and 26(b)(4)(E). Although recovery of such costs normally is available, under
the unique and broad language of § 1071(b)(3) which provides that ‘all expenses” are borne by
the plaintiff, the Court finds that plaintiff cannot recover its costs under Rules 54(d)(1) and
26(b)(4)(E). The parties have not pointed to, and the Court is not aware ol, any cases in which
courts have awarded those types of expenses in a trademark dispute brought under § 1071(b)(3).
Because of the unique nature of § 1071(b)(3) proceedings and the structure of the USPTO’s

funding based entirely on user fees, the Court does not find that awarding fees under Rules 54(d)

 

(3) Fees and disbursements for printing and witnesses;

(4) Fees for exemplification and the costs of making copies of any materials where the
copies are necessarily obtained for use in the case;

(5) Docket fees under section 1923 of this title;

(6) Compensation of court appointed experts, compensation of interpreters, and salaries,
fees, expenses, and costs of special interpretation services under section 1828 of this title.

28 U.S.C. § 1920.
Case 1:16-cv-00425-LMB-IDD Document 150 Filed 06/03/21 Page 8 of 8 PagelD# 6260

and 26(b)(4)(E) is appropriate. On the other hand, the de minimus cost for the basic fees needed
to initiate and prosecute a lawsuit, reflected in the § 1920 costs the Court is awarding, is
consistent with the Supreme Court awarding plaintiff $300 in costs.
TV. CONCLUSION

For the reasons discussed above, the portion of the Order entered on October 26, 2017
which required plaintiff to reimburse the USPTO $76,873.61 for its expenses will be reduced to
$23,676.58, by an Order to be issued with this Memorandum Opinion.

The Clerk is directed to forward copies of this Memorandum Opinion to counsel! of
record.

Entered this 3a day of June, 2021
Alexandria, Virginia

Isl

Leonie M. Brinkerna
United States District Judge

a
